Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 1 of 127 Page ID
                                  #:11877




                       Exhibit PP
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 2 of 127 Page ID
                                  #:11878

California Department of Education

  DataQuest Home / Enrollment Report



2014-15 K-12 Enrollment by Age Group and Grade
Oxnard District Report (56-72538)
       Report Description

       Report Options and Filters


 Age Grade        Grade    Grade       Grade   Grade   Grade   Grade   Grade   Grade     Total
Group  K            1        2           3       4       5       6       7       8     Enrollment

   5      1,664        0        0          0       0       0       0       0       0        1,664

   6        502    1,556        1          0       0       0       0       0       0        2,059

   7          0      368    1,642          1       0       0       0       0       0        2,011

   8          0        0      271      1,762       1       0       0       0       0        2,034

   9          0        0        1        269   1,618       1       0       0       0        1,889

  10          0        0        0          2     288   1,563       1       0       0        1,854

  11          0        0        0          0       8     281   1,436       2       0        1,727

  12          0        0        0          0       0       5     296   1,335       0        1,636

  13          0        0        0          0       0       0       3     339   1,327        1,669

  14          0        0        0          0       0       0       0       8     350         358

  15          0        0        0          0       0       0       0       0      15           15

 Total    2,166    1,924    1,915      2,034   1,915   1,850   1,736   1,684   1,692       16,916




                                                                                        P000221
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 3 of 127 Page ID
                                  #:11879

California Department of Education

  DataQuest Home / Enrollment Report



2015-16 K-12 Enrollment by Age Group and Grade
Oxnard District Report (56-72538)
       Report Description

       Report Options and Filters


 Age Grade        Grade    Grade       Grade   Grade   Grade   Grade   Grade   Grade     Total
Group  K            1        2           3       4       5       6       7       8     Enrollment

   4          3        0        0          0       0       0       0       0       0            3

   5      1,547        1        0          0       0       0       0       0       0        1,548

   6        630    1,304        0          0       0       0       0       0       0        1,934

   7          1      547    1,510          1       0       0       0       0       0        2,059

   8          0        1      387      1,622       0       0       0       0       0        2,010

   9          0        0        2        274   1,719       2       0       0       0        1,997

  10          0        0        0          2     264   1,634       1       0       0        1,901

  11          0        0        0          0       1     286   1,510       1       0        1,798

  12          0        0        0          0       0       7     271   1,425       2        1,705

  13          0        0        0          0       0       0       4     294   1,311        1,609

  14          0        0        0          0       0       0       0       2     342         344

  15          0        0        0          0       0       0       0       0      10           10

 Total    2,181    1,853    1,899      1,899   1,984   1,929   1,786   1,722   1,665       16,918




                                                                                        P000222
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 4 of 127 Page ID
                                  #:11880

California Department of Education

  DataQuest Home / Enrollment Report



2016-17 K-12 Enrollment by Age Group and Grade
Oxnard District Report (56-72538)
       Report Description

       Report Options and Filters


 Age Grade        Grade    Grade       Grade   Grade   Grade   Grade   Grade   Grade     Total
Group  K            1        2           3       4       5       6       7       8     Enrollment

   4          1        0        0          0       0       0       0       0       0            1

   5      1,467        0        0          0       0       1       0       0       0        1,468

   6        600    1,221        2          0       0       0       0       0       0        1,823

   7          0      623    1,288          0       0       0       0       0       0        1,911

   8          0        3      553      1,476       1       0       0       0       0        2,033

   9          0        0        1        381   1,600       0       0       0       0        1,982

  10          0        0        1          2     274   1,681       1       0       0        1,959

  11          0        0        0          0       4     270   1,588       0       0        1,862

  12          0        0        0          0       0       2     281   1,503       2        1,788

  13          0        0        0          0       0       0       8     270   1,423        1,701

  14          0        0        0          0       0       0       0       3     288         291

  15          0        0        0          0       0       0       0       0       3            3

 Total    2,068    1,847    1,845      1,859   1,879   1,954   1,878   1,776   1,716       16,822




                                                                                        P000223
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 5 of 127 Page ID
                                  #:11881

California Department of Education

  DataQuest Home / Enrollment Report



2017-18 K-12 Enrollment by Age Group and Grade
Oxnard Report (56-72538)
       Report Description

       Report Options and Filters


 Age Grade        Grade    Grade       Grade   Grade   Grade   Grade   Grade   Grade     Total
Group  K            1        2           3       4       5       6       7       8     Enrollment

   5      1,414        0        0          0       0       0       0       0       0        1,414

   6        587    1,150        0          0       0       0       0       0       0        1,737

   7          1      600    1,198          2       0       0       0       0       0        1,801

   8          0        0      626      1,262       0       0       0       0       0        1,888

   9          0        0        3        547   1,464       1       0       0       0        2,015

  10          0        0        0          2     368   1,588       0       0       0        1,958

  11          0        0        0          0       3     265   1,647       1       0        1,916

  12          0        0        0          0       0       4     264   1,550       0        1,818

  13          0        0        0          0       0       0       2     280   1,482        1,764

  14          0        0        0          0       0       0       0       7     278         285

  15          0        0        0          0       0       0       0       0       3            3

 Total    2,002    1,750    1,827      1,813   1,835   1,858   1,913   1,838   1,763       16,599




                                                                                        P000224
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 6 of 127 Page ID
                                  #:11882

California Department of Education

  DataQuest Home / Enrollment Report



2018-19 K-12 Enrollment by Age Group and Grade
Oxnard Report (56-72538)
  + Report Description

  + Report Options and Filters


 Age Grade        Grade    Grade       Grade   Grade   Grade   Grade   Grade   Grade     Total
Group  K            1        2           3       4       5       6       7       8     Enrollment

   5      1,306        0        0          0       0       0       0       0       0        1,306

   6        549    1,133        0          0       0       0       0       0       0        1,682

   7          0      586    1,126          0       0       0       0       0       0        1,712

   8          0        1      592      1,184       2       0       0       0       0        1,779

   9          0        0        0        606   1,231       0       0       0       0        1,837

  10          0        0        0          4     534   1,431       1       0       0        1,970

  11          0        0        0          0       4     375   1,531       0       0        1,910

  12          0        0        0          0       0       3     256   1,613       1        1,873

  13          0        0        0          0       0       0       2     259   1,531        1,792

  14          0        0        0          0       0       0       0       2     266         268

  15          0        0        0          0       0       0       0       0       5            5

 Total    1,855    1,720    1,718      1,794   1,771   1,809   1,790   1,874   1,803       16,134




                                                                                        P000225
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 7 of 127 Page ID




                                                                                  DataQuest Home / Enrollment Report
                                                                                 2018-19 K-12 Enrollment by Age Group and Grade
                                                                                 State Report
                                                                                       Report Description
                                                                                       Report Options and Filters
                                  #:11883




                                                                                  Age                                                                                                                Grade   Grade   Grade     Total
                                                                                       Grade K Grade 1             Grade 2     Grade 3   Grade 4   Grade 5   Grade 6   Grade 7   Grade 8   Grade 9
                                                                                 Group                                                                                                                10      11      12     Enrollment
                                                                                   0              0            3          0          1         2         1         0         0         2         1       0       1       1           12
                                                                                  1-3             0            3          1          0         0         2         0         2         3         0       1       0       2           14
                                                                                   4         8,805             2          0          0         1         0         0         0         0         0       0       0       1        8,809
                                                                                   5       358,588          117           6          2         1         1         1         0         0         2       4       1       0      358,723
                                                                                   6       157,776     284,800          306         10         1         3         4         4         0         1       0       2       1      442,908
                                                                                   7           551     160,268     286,116         325         9         2         1         2         1         1       0       1       0      447,277
                                                                                   8             30       1,188    166,323     287,124       397        14         5         3         3         1       0       1       1      455,090
                                                                                   9              2          15        1,665   166,344   300,327       600        14         9         2         1       0       0       0      468,979
                                                                                  10              0            4         18      1,864   145,376   340,525       804        18         5         4       1       0       1      488,620
                                                                                  11              0            1         10         24     1,893   124,344   368,907     1,135        23         5       6       1       0      496,349
                                                                                  12              0            2          3          9        27     1,686    99,543   387,869     1,275        34       3       1       0      490,452
                                                                                  13          0         4         1         4         9        19      1,678    95,974   377,599     1,506       28         5         1     476,828
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 8 of 127 Page ID




                                                                                  14          3         0         0         0         8         9        35      1,960    96,781   374,744     1,616       28        10     475,194
                                                                                  15          1         0         1         3         3         2         6        41      2,103   105,371   365,257     1,719       58     474,565
                                                                                  16          0         0         2         2         4         3         3         5        30      7,234   108,136   350,668     2,065    468,152
                                                                                  17          0         7         5         3         0         2         5         2         4      2,503     9,556   109,734   341,297    463,118
                                                                                  18          0         0         2         2         2         2         1         2         2       861      2,991     8,739   118,129    130,733
                                                                                  19          0         3         0         1         0         0         1         0         0       200       977      2,206    14,005     17,393
                                                                                  20          0         4         0         0         0         0         0         1         1       104       418       749      6,121      7,398
                                                                                  21          0         3         0         0         0         0         0         0         0        75       264       314      4,425      5,081
                                                                                  22          0        14         0         0         1         0         0         0         0        77       232       180      1,279      1,783
                                                                                 23-29        1       243        12         0         0         0         0         0         0       368      1,123      376      1,173      3,296
                                                                                 30-39        0       614        32         0         0         0         0         0         0       372      1,029       67       606       2,720
                                  #:11884




                                                                                 40-49        1       375        23         0         0         0         0         0         1       226       564        29       322       1,541
                                                                                  50+         0       358        16         0         0         0         0         0         0       212       484        21       152       1,243
                                                                                 Total   525,758   448,028   454,542   455,718   448,061   467,215   471,008   487,027   477,835   493,903   492,690   474,843   489,650   6,186,278
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 9 of 127 Page ID
                                  #:11885




                      Exhibit QQ
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 10 of 127 Page ID
                                   #:11886

California Department of Education
Special Education Division
Reporting Cycle: December 1, 2013
Prepared: 9/21/2017 2:08:09 PM

                                           Special Education Enrollment by Age and Disability
                                                          5672538 - -Oxnard

                                                        **District of Residence**
                                        Speech or                                     Other   Specific                              Traumatic
            Intellectual Hard of        Language     Visual  Emotional Orthopedic     Health  Learning      Deaf-  Multiple           Brain
             Disability Hearing Deaf Impairment Imapairment Disturbance Impairment Impairment Disability Blindness Disability Autism Injury
  Age        (MR)        (HH)    (DEAF) (SLI)     (VI)      (ED)         (OI)       (OHI)     (SLD)      (DB)      (MD)       (AUT) (TBI)     Total
        0           0         *            *      0         0            0             *           0   0         0        0      0         0
        1           0         *            *      0         0            0             *           0   0         0        0      0         0
        2           0         *            *      *         0            0             *           0   0         0        0      0         0
        3            *        0            0     73         0            0             *           *    *        *        *     28         0
        4            *        *            *     78         *            0             *           *   0         0        *     24         0
        5          23         *            0     56         0            0             *           *   0         0        *     30         0
        6          11         0            *     89         *             *            *           *    *        0        *     31         0
        7            *        0            *     81         0             *            *           *    *        0        0     31         0
        8          13         *            *     65         0             *           0            *   30        0        *     23         0
        9          12         0            *     59         *             *            *           *   57        0        *     32         0
      10           15         *            *     45         *             *           0            *   57        0        *     33         *
      11           12         *            *     46         *             *            *           *   61        0        *     22         0
      12             *        *            *     18         0             *            *           *   89        0        *     25         0
      13           13         0            *     21         0             *            *           *   79        0        *     14         *
      14             *        *            0      *         *            0            0            *   44        0        0       *        0
      15            0         0            0      0         0            0            0            0   0         0        0      0         0
      16            0         0            0      0         0            0            0            0   0         0        0      0         0
      17            0         0            0      *         0            0            0            0   0         0        0      0         0
      18            0         0            0      0         0            0            0            0   0         0        0      0         0
      19            0         0            0      0         0            0            0            0   0         0        0      0         0
      20            0         0            0      0         0            0            0            0   0         0        0      0         0
      21            0         0            0      0         0            0            0            0   0         0        0      0         0
      22            0         0            0      0         0            0            0            0   0         0        0      0         0
*
Denotes
values                                                                                                                                         1,689
under
11

______


Click here for downloading instructions.
                                                             Click here to go back to Main Page.




                                                                                                                                  P000226
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 11 of 127 Page ID
                                   #:11887

California Department of Education
Special Education Division
Reporting Cycle: December 1, 2013
Prepared: 9/21/2017 2:07:36 PM

                              Special Education Enrollment by Age and Grade
                                           5672538 - -Oxnard

                                                     **District of Residence**
                         First Second Third Fourth Fifth             Sixth Seventh Eighth Ninth       Tenth Eleventh Twelfth All
  Age       Kindergarten grade grade grade grade grade               grade grade grade grade          grade grade     grade Others Total
        0              0       0           0    0        0       0       0         0          0   0       0       0       0      *
        1              0       0           0    0        0       0       0         0          0   0       0       0       0      *
        2              0       0           0    0        0       0       0         0          0   0       0       0       0      *
        3              0       0           0    0        0       0       0         0          0   0       0       0       0   118
        4              0       0           0    0        0       0       0         0          0   0       0       0       0   119
        5           112        0           0    0        0       0       0         0          0   0       0       0       0      *
        6            11      134           *    0        0       0       0         0          0   0       0       0       0     0
        7              0        *     124       0        0       0       0         0          0   0       0       0       0     0
        8              0        *      28      118       *       0       0         0          0   0       0       0       0     0
        9              0       0           0   38      136       0       0         0          0   0       0       0       0     0
      10               0       0           0    0      33     134         *        0          0   0       0       0       0     0
      11               0       0           0    0        0      37     124         0          0   0       0       0       0     0
      12               0       0           0    0        0       0      51      106           *   0       0       0       0     0
      13               0       0           0    0        0       0        *       50     103      0       0       0       0     0
      14               0       0           0    0        0       0       0         0      62      0       0       0       0     0
      15               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      16               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      17               0       0           0    0        0       0       0         0          0   0       0        *      0     0
      18               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      19               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      20               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      21               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      22               0       0           0    0        0       0       0         0          0   0       0       0       0     0
*
Denotes
values                                                                                                                               1,689
under
11

______


Click here for downloading instructions.
                                                        Click here to go back to Main Page.




                                                                                                                          P000227
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 12 of 127 Page ID
                                   #:11888

California Department of Education
Special Education Division
Reporting Cycle: December 1, 2014
Prepared: 9/21/2017 2:14:33 PM

                                           Special Education Enrollment by Age and Disability
                                                          5672538 - -Oxnard

                                                        **District of Residence**
                                        Speech or                                     Other   Specific                              Traumatic
            Intellectual Hard of        Language     Visual  Emotional Orthopedic     Health  Learning      Deaf-  Multiple           Brain
             Disability Hearing Deaf Impairment Imapairment Disturbance Impairment Impairment Disability Blindness Disability Autism Injury
  Age        (MR)        (HH)    (DEAF) (SLI)     (VI)      (ED)         (OI)       (OHI)     (SLD)      (DB)      (MD)       (AUT) (TBI)     Total
        0           0         0            0      0         0            0             *           0   0         0        0      0         0
        1           0         *            *      0         0            0             *           0   0         0        0      0         0
        2           0         *            0      *         0            0             *           0   0         0        0      0         0
        3            *        0            *     86         0            0             *           *   0         0        *     26         0
        4            *        *            0     91         0            0             *           *   0         0        *     34         0
        5          11         *            *     70         0             *            *           *   0         0        *     17         0
        6          25         *            0     76         *             *            *           *    *        0        *     30         0
        7          12         *            *     95         *             *            *           *    *        0        *     31         0
        8            *        *            *     66         0             *            *           *   21        0        0     28         0
        9          16         *            *     54         0             *           0            *   50        0        *     20         0
      10           11         0            *     53         *             *            *           *   72        0        *     32         0
      11           15         *            *     34         *             *           0            *   75        0        *     31         *
      12             *        *            *     26         *             *            *           *   69        0        *     24         0
      13             *        *            *     16         0             *            *           *   83        0        *     24         0
      14             *        0            0      *         0             *           0            *   34        0        0       *        *
      15            0         0            0      0         0            0            0            0   0         0        0       *        0
      16            0         0            0      0         0            0            0            0   0         0        0      0         0
      17            0         0            0      0         0            0            0            0   0         0        0      0         0
      18            0         0            0      0         0            0            0            0   0         0        0      0         0
      19            0         0            0      0         0            0            0            0   0         0        0      0         0
      20            0         0            0      0         0            0            0            0   0         0        0      0         0
      21            0         0            0      0         0            0            0            0   0         0        0      0         0
      22            0         0            0      0         0            0            0            0   0         0        0      0         0
*
Denotes
values                                                                                                                                         1,722
under
11

______


Click here for downloading instructions.
                                                             Click here to go back to Main Page.




                                                                                                                                  P000228
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 13 of 127 Page ID
                                   #:11889

California Department of Education
Special Education Division
Reporting Cycle: December 1, 2014
Prepared: 9/21/2017 2:06:37 PM

                              Special Education Enrollment by Age and Grade
                                           5672538 - -Oxnard

                                                     **District of Residence**
                         First Second Third Fourth Fifth             Sixth Seventh Eighth Ninth       Tenth Eleventh Twelfth All
  Age       Kindergarten grade grade grade grade grade               grade grade grade grade          grade grade     grade Others Total
        0              0       0           0    0        0       0       0         0          0   0       0       0       0      *
        1              0       0           0    0        0       0       0         0          0   0       0       0       0    14
        2              0       0           0    0        0       0       0         0          0   0       0       0       0      *
        3              0       0           0    0        0       0       0         0          0   0       0       0       0   125
        4              *       0           0    0        0       0       0         0          0   0       0       0       0   141
        5           107        0           0    0        0       0       0         0          0   0       0       0       0      *
        6            17      133           0    0        0       0       0         0          0   0       0       0       0     0
        7              0      15      149        *       0       0       0         0          0   0       0       0       0     0
        8              0       0           *   124       0       0       0         0          0   0       0       0       0     0
        9              0       0           0   27      132       *       0         0          0   0       0       0       0     0
      10               0       0           0    0      35     149        0         0          0   0       0       0       0     0
      11               0       0           0    0        0      37     138         0          0   0       0       0       0     0
      12               0       0           0    0        0       0      37      114           0   0       0       0       0     0
      13               0       0           0    0        0       0        *       49     101      0       0       0       0     0
      14               0       0           0    0        0       0       0         0      51      *       0       0       0     0
      15               0       0           0    0        0       0       0         0          0   *       0       0       0     0
      16               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      17               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      18               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      19               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      20               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      21               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      22               0       0           0    0        0       0       0         0          0   0       0       0       0     0
*
Denotes
values                                                                                                                               1,722
under
11

______


Click here for downloading instructions.
                                                        Click here to go back to Main Page.




                                                                                                                          P000229
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 14 of 127 Page ID
                                   #:11890

California Department of Education
Special Education Division
Reporting Cycle: December 1, 2015
Prepared: 9/21/2017 2:03:31 PM

                                           Special Education Enrollment by Age and Disability
                                                          5672538 - -Oxnard

                                                        **District of Residence**
                                        Speech or                                     Other   Specific                              Traumatic
            Intellectual Hard of        Language     Visual  Emotional Orthopedic     Health  Learning      Deaf-  Multiple           Brain
             Disability Hearing Deaf Impairment Imapairment Disturbance Impairment Impairment Disability Blindness Disability Autism Injury
  Age        (MR)        (HH)    (DEAF) (SLI)     (VI)      (ED)         (OI)       (OHI)     (SLD)      (DB)      (MD)       (AUT) (TBI)     Total
        0           0         *            0      0         0            0            0            0   0         0        0      0         0
        1           0         *            0      0         *            0             *           0   0         0        0      0         0
        2           0         *            *      *         0            0             *           0   0         0        0      0         0
        3            *        0            *     77         0            0             *           *    *        0        *     13         0
        4            *        0            *     92         0            0             *           *   0         0        *     31         0
        5          11         *            0     74         0            0             *           *    *        0        *     29         0
        6            *        *            *     79         0             *            *           *   0         0        *     25         0
        7          26         *            0     74         *             *            *           *    *        0        *     31         0
        8          17         *            *     82         *             *            *           *   24        0        *     32         0
        9            *        *            *     57         0             *           0            *   35        0        0     24         0
      10           21         *            *     44         *             *            *           *   70        0        *     20         0
      11           15         *            *     37         *             *            *           *   81        0        *     33         0
      12           18         *            *     25         *             *           0            *   76        0        *     33         *
      13           11         *            *     21         *             *            *           *   70        0        *     21         0
      14             *        *            0      *         0             *           0            *   31        0        0       *        0
      15            0         0            0      0         0            0            0            0   0         0        0      0         0
      16            0         0            0      0         0            0            0            0   0         0        0      0         0
      17            0         0            0      0         0            0            0            0   0         0        0      0         0
      18            0         0            0      0         0            0            0            0   0         0        0      0         0
      19            0         0            0      0         0            0            0            0   0         0        0      0         0
      20            0         0            0      0         0            0            0            0   0         0        0      0         0
      21            0         0            0      0         0            0            0            0   0         0        0      0         0
      22            0         0            0      0         0            0            0            0   0         0        0      0         0
*
Denotes
values                                                                                                                                         1,725
under
11

______


Click here for downloading instructions.
                                                             Click here to go back to Main Page.




                                                                                                                                  P000230
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 15 of 127 Page ID
                                   #:11891

California Department of Education
Special Education Division
Reporting Cycle: December 1, 2015
Prepared: 9/21/2017 2:03:04 PM

                              Special Education Enrollment by Age and Grade
                                           5672538 - -Oxnard

                                                     **District of Residence**
                         First Second Third Fourth Fifth             Sixth Seventh Eighth Ninth       Tenth Eleventh Twelfth All
  Age       Kindergarten grade grade grade grade grade               grade grade grade grade          grade grade     grade Others Total
        0              0       0           0    0        0       0       0         0          0   0       0       0       0      *
        1              0       0           0    0        0       0       0         0          0   0       0       0       0      *
        2              0       0           0    0        0       0       0         0          0   0       0       0       0    11
        3              0       0           0    0        0       0       0         0          0   0       0       0       0   104
        4              0       0           0    0        0       0       0         0          0   0       0       0       0   138
        5           124        0           0    0        0       0       0         0          0   0       0       0       0     0
        6            12      115           0    0        0       0       0         0          0   0       0       0       0     0
        7              *      22      136       0        0       0       0         0          0   0       0       0       0     0
        8              0       0       23      157       *       0       0         0          0   0       0       0       0     0
        9              0       0           0   13      126       0       0         0          0   0       0       0       0     0
      10               0       0           0     *     38     143         *        0          0   0       0       0       0     0
      11               0       0           0    0        0      35     148         0          0   0       0       0       0     0
      12               0       0           0    0        0       *      32      141           0   0       0       0       0     0
      13               0       0           0    0        0       0       0        34     113      0       0       0       0     0
      14               0       0           0    0        0       0       0         0      48      *       0       0       0     0
      15               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      16               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      17               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      18               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      19               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      20               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      21               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      22               0       0           0    0        0       0       0         0          0   0       0       0       0     0
*
Denotes
values                                                                                                                               1,725
under
11

______


Click here for downloading instructions.
                                                        Click here to go back to Main Page.




                                                                                                                          P000231
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 16 of 127 Page ID
                                   #:11892

California Department of Education
Special Education Division
Reporting Cycle: December 1, 2016
Prepared: 9/21/2017 2:02:34 PM

                                           Special Education Enrollment by Age and Disability
                                                          5672538 - -Oxnard

                                                        **District of Residence**
                                        Speech or                                     Other   Specific                              Traumatic
            Intellectual Hard of        Language     Visual  Emotional Orthopedic     Health  Learning      Deaf-  Multiple           Brain
             Disability Hearing Deaf Impairment Imapairment Disturbance Impairment Impairment Disability Blindness Disability Autism Injury
  Age        (MR)        (HH)    (DEAF) (SLI)     (VI)      (ED)         (OI)       (OHI)     (SLD)      (DB)      (MD)       (AUT) (TBI)     Total
        0           0         0            0      0         0            0             *           0    0        0        0      0         0
        1           0         *            0      0         *            0            0            0    0        0        0      0         0
        2           0         0            *      *         *            0             *           0    0        0        0      0         0
        3            *        *            *    114         0            0             *            *   0        0        *     15         *
        4            *        *            *    102         0            0             *            *   0        0        *     15         0
        5            *        0            *     72         *            0             *            *    *       0        *     27         0
        6          12         *            0     88         *            0             *            *    *       0        *     34         0
        7          12         *            *     82         0             *            *            *    *       0        *     29         0
        8          29         *            0     59         *             *            *           12   38       0        *     29         0
        9          18         *            *     73         *             *            *           11   48       0        *     31         0
      10             *        *            *     51         0             *           0            12   54       0        0     29         0
      11           23         *            *     47         *             *            *           19   85       0        *     16         0
      12           15         *            *     33         *             *            *           11   83       0        *     34         0
      13           18         *            *     27         0             *           0             *   72       0        *     30         *
      14             *        0            0      *         0             *           0             *   19       0        *       *        0
      15            0         0            0      0         0            0            0            0    0        0        0      0         0
      16            0         0            0      0         0            0            0            0    0        0        0      0         0
      17            0         0            0      0         0            0            0            0    0        0        0      0         0
      18            0         0            0      0         0            0            0            0    0        0        0      0         0
      19            0         0            0      0         0            0            0            0    0        0        0      0         0
      20            0         0            0      0         0            0            0            0    0        0        0      0         0
      21            0         0            0      0         0            0            0            0    0        0        0      0         0
      22            0         0            0      0         0            0            0            0    0        0        0      0         0
*
Denotes
values                                                                                                                                         1,874
under
11

______


Click here for downloading instructions.
                                                             Click here to go back to Main Page.




                                                                                                                                  P000232
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 17 of 127 Page ID
                                   #:11893

California Department of Education
Special Education Division
Reporting Cycle: December 1, 2016
Prepared: 9/21/2017 1:59:59 PM

                              Special Education Enrollment by Age and Grade
                                           5672538 - -Oxnard

                                                     **District of Residence**
                         First Second Third Fourth Fifth             Sixth Seventh Eighth Ninth       Tenth Eleventh Twelfth All
  Age       Kindergarten grade grade grade grade grade               grade grade grade grade          grade grade     grade Others Total
        0              0       0           0    0        0       0       0         0          0   0       0       0       0      *
        1              0       0           0    0        0       0       0         0          0   0       0       0       0      *
        2              0       0           0    0        0       0       0         0          0   0       0       0       0      *
        3              0       0           0    0        0       0       0         0          0   0       0       0       0   159
        4              0       0           0    0        0       0       0         0          0   0       0       0       0   133
        5           115         *          0    0        0       0       0         0          0   0       0       0       0      *
        6            40      110           0    0        0       0       0         0          0   0       0       0       0     0
        7              0      28      117       0        0       0       0         0          0   0       0       0       0     0
        8              0        *      30      151       0       0       0         0          0   0       0       0       0     0
        9              0       0           0   24      173       *       0         0          0   0       0       0       0     0
      10               0       0           *    0      18     149        0         0          0   0       0       0       0     0
      11               0       0           0    0        *      39     167         *          0   0       0       0       0     0
      12               0       0           0    0        0       0      38      155           0   0       0       0       0     0
      13               0       0           0    0        0       0       0        34     139      0       0       0       0     0
      14               0       0           0    0        0       0       0         0      32      0       0       0       0     0
      15               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      16               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      17               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      18               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      19               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      20               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      21               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      22               0       0           0    0        0       0       0         0          0   0       0       0       0     0
*
Denotes
values                                                                                                                               1,874
under
11

______


Click here for downloading instructions.
                                                        Click here to go back to Main Page.




                                                                                                                          P000233
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 18 of 127 Page ID
                                   #:11894

California Department of Education
Special Education Division
Reporting Cycle: December 1, 2017
Prepared: 11/19/2018 10:39:45 AM

                                           Special Education Enrollment by Age and Disability
                                                          5672538 - -Oxnard

                                                        **District of Residence**
                                        Speech or                                     Other   Specific                              Traumatic
            Intellectual Hard of        Language     Visual  Emotional Orthopedic     Health  Learning     Deaf-   Multiple           Brain
             Disability Hearing Deaf Impairment Imapairment Disturbance Impairment Impairment Disability Blindness Disability Autism Injury
  Age        (MR)        (HH)    (DEAF) (SLI)     (VI)      (ED)         (OI)       (OHI)     (SLD)      (DB)      (MD)       (AUT) (TBI)     Total
        0           0         *            *      0         0            0            0             0     0      0        0      0         0
        1           0         0            0      0         0            0             *            0     0      0        0      0         0
        2           0         *            *      0         *            0            0             0     0      0        0      0         0
        3            *        *            *     98         0            0            0             0     0      0        0       *        0
        4            *        *            *    109         0            0             *            *     *      0        *     20         *
        5            *        0            *     64         *            0             *            *     0      0        *     15         0
        6            *        *            *     85         *             *            *            *     *      0        *     26         0
        7          11         *            0     77         *             *            *           15    15      0        *     36         0
        8          12         *            *     58         0             *           0            13    29      0        *     26         0
        9          30         *            0     54         *             *            *           14    60      0        *     28         0
      10           17         *            *     47         *             *            *           23    69      0        *     32         *
      11           11         *            *     46         0             *           0            22    82      0        *     29         0
      12           22         *            *     40         *           11            0            25   101      0        *     19         0
      13           15         *            *     29         *             *           0            11    89      0        *     35         0
      14             *        *            *      *         0             *           0             *    16      0        0       *        0
      15            0         0            0      0         0            0            0             0     0      0        0      0         0
      16            0         0            0      0         0            0            0             0     0      0        0      0         0
      17            0         0            0      0         0            0            0             0     0      0        0      0         0
      18            0         0            0      0         0            0            0             0     0      0        0      0         0
      19            0         0            0      0         0            0            0             0     0      0        0      0         0
      20            0         0            0      0         0            0            0             0     0      0        0      0         0
      21            0         0            0      0         0            0            0             0     0      0        0      0         0
      22            0         0            0      0         0            0            0             0     0      0        0      0         0
*
Denotes
values                                                                                                                                         1,920
under
11

______


Click here for downloading instructions.
                                                             Click here to go back to Main Page.




                                                                                                                                  P000234
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 19 of 127 Page ID
                                   #:11895

California Department of Education
Special Education Division
Reporting Cycle: December 1, 2017
Prepared: 11/19/2018 10:42:16 AM

                              Special Education Enrollment by Age and Grade
                                            5672538 - -Oxnard

                                                     **District of Residence**
                         First Second Third Fourth Fifth             Sixth Seventh Eighth Ninth       Tenth Eleventh Twelfth All
  Age       Kindergarten grade grade grade grade grade               grade grade grade grade          grade grade     grade Others Total
        0              0       0           0     0       0       0       0         0          0   0       0       0       0      *
        1              0       0           0     0       0       0       0         0          0   0       0       0       0      *
        2              0       0           0     0       0       0       0         0          0   0       0       0       0      *
        3              0       0           0     0       0       0       0         0          0   0       0       0       0   120
        4              *       0           0    0        0       0       0         0          0   0       0       0       0   159
        5            96        0           0    0        0       0       0         0          0   0       0       0       0      *
        6            35      108           0    0        0       0       0         0          0   0       0       0       0     0
        7              0      47      118       0        0       0       0         0          0   0       0       0       0     0
        8              0       0       27      123       0       0       0         0          0   0       0       0       0     0
        9              0       0           *    37     166       0       0         0          0   0       0       0       0     0
      10               0       0           0    0      29     181         *        0          0   0       0       0       0     0
      11               0       0           0    0        0      26     177         0          0   0       0       0       0     0
      12               0       0           0    0        0       *      46      179           *   0       0       0       0     0
      13               0       0           0    0        0       0       0        38     158      0       0       0       0     0
      14               0       0           0    0        0       0       0         0      32      0       0       0       0     0
      15               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      16               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      17               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      18               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      19               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      20               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      21               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      22               0       0           0    0        0       0       0         0          0   0       0       0       0     0
*
Denotes
values                                                                                                                               1,920
under
11

______


Click here for downloading instructions.
                                                        Click here to go back to Main Page.




                                                                                                                          P000235
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 20 of 127 Page ID
                                   #:11896

California Department of Education
Special Education Division
Reporting Cycle: December 1, 2018
Prepared: 10/16/2019 3:39:24 PM

                                           Special Education Enrollment by Age and Disability
                                                          5672538 - -Oxnard

                                                        **District of Residence**
                                        Speech or                                     Other   Specific                              Traumatic
            Intellectual Hard of        Language     Visual  Emotional Orthopedic     Health  Learning      Deaf-  Multiple           Brain
             Disability Hearing Deaf Impairment Imapairment Disturbance Impairment Impairment Disability Blindness Disability Autism Injury
  Age        (MR)        (HH)    (DEAF) (SLI)     (VI)      (ED)         (OI)       (OHI)     (SLD)      (DB)      (MD)       (AUT) (TBI)     Total
        0           0         *            *      0         0            0             *            *    0       0        0      0         0
        1           0         *            *      0         0            0             *           0     0       0        0      0         0
        2           0         0            *      0         0            0             *           0     0       0        0      0         0
        3            *        *            *    100         0            0             *            *     *      0        *     15         0
        4          12         *            *    110         0            0            0             *     *      0        0     15         0
        5          12         *            *     99         0             *            *            *    0       0        *     15         *
        6          11         0            *     93         *             *            *           14     *      0        *     18         0
        7            *        *            *     91         *             *            *           20   19       0        *     30         *
        8          13         *            0     67         *             *            *           26   45       0        *     39         0
        9          17         *            *     57         0             *           0            33   62       0        *     29         0
      10           33         *            0     57         *             *            *           25   104      0        *     28         0
      11           14         *            *     48         0           11             *           35   104      0        *     34         *
      12           14         *            *     39         0           14            0            27   93       0        *     29         0
      13           24         *            *     34         *           19            0            30   107      0        *     16         0
      14             *        0            *      *         0             *           0             *   23       0        0       *        0
      15            0         0            0      0         0            0            0            0     0       0        0      0         0
      16            0         0            0      0         0            0            0            0     0       0        0      0         0
      17            0         0            0      0         0            0            0            0     0       0        0      0         0
      18            0         0            0      0         0            0            0            0     0       0        0      0         0
      19            0         0            0      0         0            0            0            0     0       0        0      0         0
      20            0         0            0      0         0            0            0            0     0       0        0      0         0
      21            0         0            0      0         0            0            0            0     0       0        0      0         0
      22            0         0            0      0         0            0            0            0     0       0        0      0         0
*
Denotes
values                                                                                                                                         2,223
under
11

______


Click here for downloading instructions.
                                                             Click here to go back to Main Page.




                                                                                                                                  P000236
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 21 of 127 Page ID
                                   #:11897

California Department of Education
Special Education Division
Reporting Cycle: December 1, 2018
Prepared: 10/16/2019 3:41:45 PM

                              Special Education Enrollment by Age and Grade
                                           5672538 - -Oxnard

                                                     **District of Residence**
                         First Second Third Fourth Fifth             Sixth Seventh Eighth Ninth       Tenth Eleventh Twelfth All
  Age       Kindergarten grade grade grade grade grade               grade grade grade grade          grade grade     grade Others Total
        0              0       0           0    0        0       0       0         0          0   0       0       0       0      *
        1              0       0           0    0        0       0       0         0          0   0       0       0       0      *
        2              0       0           0    0        0       0       0         0          0   0       0       0       0      *
        3              0       0           0    0        0       0       0         0          0   0       0       0       0   132
        4              *       0           0    0        0       0       0         0          0   0       0       0       0   145
        5           140        0           0    0        0       0       0         0          0   0       0       0       0      *
        6            35      114           0    0        0       0       0         0          0   0       0       0       0     0
        7              0      43      139       0        0       0       0         0          0   0       0       0       0     0
        8              0       0       58      144       0       0       0         0          0   0       0       0       0     0
        9              0       0           0   42      174       0       0         0          0   0       0       0       0     0
      10               0       0           0     *     48     217        0         0          0   0       0       0       0     0
      11               0       0           0    0        *      42     214         *          0   0       0       0       0     0
      12               0       0           0    0        0       0      28      194           0   0       0       0       0     0
      13               0       0           0    0        0       0       0        48     192      0       0       0       0     0
      14               0       0           0    0        0       0       0         0      45      0       0       0       0     0
      15               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      16               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      17               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      18               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      19               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      20               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      21               0       0           0    0        0       0       0         0          0   0       0       0       0     0
      22               0       0           0    0        0       0       0         0          0   0       0       0       0     0
*
Denotes
values                                                                                                                               2,223
under
11

______


Click here for downloading instructions.
                                                        Click here to go back to Main Page.




                                                                                                                          P000237
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 22 of 127 Page ID
                                   #:11898

California Department of Education
Special Education Division
Reporting Cycle: December 1, 2018
Prepared: 3/10/2020 12:34:44 AM

                              Special Education Enrollment by Age and Grade
                                             Statewide Report
                         First Second Third Fourth Fifth            Sixth Seventh Eighth Ninth           Tenth Eleventh Twelfth All
  Age       Kindergarten grade grade grade grade grade              grade grade grade grade              grade grade     grade Others       Total
        0              0       0           0     0      0       0       0         0          0      0        0        0       0     866
        1              0       0           0     0      0       0       0         0          0      0        0        0       0    2,091
        2              0       0           0     0      0       0       0         0          0      0        0        0       0    3,199
        3              *       0           0     0      0       0       0         0          0      0        0        0       0 22,206
        4           636        0           0     0      0       0       0         0          0      0        0        0       0 29,463
        5        30,454      219           0     0      0       0       0         0          0      0        0        0       0    3,476
        6        11,618 30,309         86        0      0       0       0         0          0      0        0        0       0      29
        7           413 13,374 33,414           57      *       0       0         0          0      0        0        0       0       0
        8            27      443 15,468 36,410        71        *       0         0          0      0        0        0       0       0
        9            12       35      567 17,354 39,780      102         *        0          0      0        0        0       0       0
      10               *        *      33      661 17,450 44,245       93         *          0      0        0        0       0       0
      11               0       0           *    35   614 17,188 45,294         213           0      0        0        0       0       0
      12               0       0           *     *    33     524 15,982      45,589     200          *       0        0       0       0
      13               0       0           0     *      *      29     575    15,657 43,133        185         *       0       0       0
      14               0       0           0     0      0       *      42      588 15,500 40,652           208         *      0       0
      15               0       0           0     0      0       *        *      48      508 16,802 37,560           203        *      0
      16               0       0           0     0      0       0        *        *      35      1,556 16,613     33,857    419       0
      17               0       0           0     0      0       0       0         *          *    446     1,821   16,361 31,529      55
      18               0       0           0     0      0       0       0         0          *     97      485     1,462 17,851    2,943
      19               0       0           0     0      0       0       0         0          0     12      113      289    3,398   3,510
      20               0       0           0     0      0       0       0         0          0      0         *      95    1,819   3,232
      21               0       0           0     0      0       0       0         0          0      0        0         *    984    3,340
      22               0       0           0     0      0       0       0         0          0      0        0        0      79     539
*
Denotes
values                                                                                                                                     795,047
under
11


Click here for downloading instructions.
                                                       Click here to go back to Main Page.
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 23 of 127 Page ID
                                   #:11899




                       Exhibit RR
                                                                                                    Oxnard School District – Based on Data Reported to California Department of Education (obtained via DataQuest)
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 24 of 127 Page ID




                                                                                                                                          Reporting Based on District of Residence
                                                                                  Report   Total 5-15 Special Ed Special Ed Sp Ed                     S/L   S/L %    LD     LD %    OHI OHI       ID     ID %   Aut    Aut %    ED ED %
                                                                                  Dated    Enrollment Enrollment Enrollment Enrollment                                                  %
                                                                                  December for school (total)    (ages 5-15) Percentage
                                                                                           year                              (5-15 year
                                                                                                                             olds)
                                                                                  2018       16,134        2223          191711.9%                    585   30.5%    557    29%     210    11% 138       7.2%   238    12.4%    44   2.3%
                                                                                  2017       16,599        1920          16419.9%                     500   30.5%    461    28.1%   123    7.5% 118      7.2%   246    15%      11   .7%
                                                                                  2016       16,822        1874          15829.4%                     532   33.6%    399    25.2%   65     4%   127      8%     259    16.4%    *
                                                                                  2015       16,918        1725          14728.7%                     493   33.5%    387    26.3%   *           119      8.1%   248    16.8%    *
                                                                                  2014       16,916        1722          14428.5%                     490   34%      404    28%     *           80       5.5%   237    16.4%    *
                                                                                  2013       16,803        1689          14528.6%                     480   33%      417    28.7%   *           99       6.8%   241    16.7%    *
                                                                                  2012       16,533        1643          14248.6%                     516   36%      405    28.4%   *           68       4.8%   226    15.9%    *
                                                                                  2011       16,119        1628          14418.9%                     535   37%      404    28%     *           63       4.4%   208    14.4%    *
                                   #:11900




                                                                                     *Not significant enough numbers to report
                                                                                     Disability specific percentages, are percentages of special education enrollment for 5-15 year olds (e.g. in 2016, 33.6% of District’s 5-15 special
                                                                                     education population was eligible under Speech/Language).
                                                                                                     State of California – Based on Data Reported to California Department of Education (obtained via DataQuest)
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 25 of 127 Page ID




                                                                                  Report   Total 5-15 Special Ed Sp Ed                  S/L        S/L %    LD        LD %    OHI      OHI     ID       ID   Aut      Aut %   ED       ED
                                                                                  Dated    Enrollment Enrollment Enrollment                                                            %                %                              %
                                                                                  December for school (ages 5-15) Percentage
                                                                                           year                   (5-15 year
                                                                                                                  olds, aka
                                                                                                                  K-12)
                                                                                  2018        5,074,985     593,562
                                                                                                                  11.7%
                                                                                  2017        5,097,820     576,617
                                                                                                                  11.3%                 126,546    22%      227,731   40%     73,918   13%     27,259   5%   81,777   14.2%   16,103   2.8%
                                                                                  2016        5,103,460     550,498
                                                                                                                  10.8%                 125,765    22.8%    222,710   40.5%   68,234   12.4%   27,243   5%   76,488   13.9%   15,673   2.8%
                                                                                  2015        5,110,603     543,658
                                                                                                                  10.6%                 126,026    23.2%    217,534   40%     62,568   11.5%   27,025   5%   71,389   13.1%   15,429   2.8%
                                                                                  2014        5,108,665     528,604
                                                                                                                  10.3%                 126,762    24%      212,423   40.2%   57,194   9.8%    26,550   5%   66,603   12.6%   15,716   3%
                                                                                  2013                      518,006
                                                                                  2012                      506,801
                                                                                  2011                      499,217
                                   #:11901




                                                                                    ** California only began tracking state level age enrollment in 2014.
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 26 of 127 Page ID
                                   #:11902




                        Exhibit SS
     Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 27 of 127 Page ID
                                        #:11903

 1    GARCIA HERNANDEZ SAWHNEY, LLP
      Albert T. Erkel (SBN 93793)
 2    aerkel@ghslaw.com
      Conor H. Kennedy (SBN 281793)
 3    ckennedy@ghslaw.com
      GARCIA HERNANDEZ SAWHNEY, LLP
 4    330 N. Brand Blvd., Suite 680
      Glendale, CA 91203
 5    Phone: (213) 347-0210
 6    Attorneys for Defendants Oxnard School District,
      Cesar Morales, Ernest Morrison, Debra Cordes,
 7    Denis O’Leary, Veronica Robles-Solis, and
      Monica Madrigal Lopez
 8
                             UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
       M.B., a minor, by and through her         )
11     guardian ad litem, F.B.; I.G., a minor,       Case No.: 2:17-cv-04304-JAK-FFM
       by and through his guardian ad litem,     )
12     M.E., F.S., a minor, by and through her   )   DEFENDANT OXNARD SCHOOL
       guardian ad litem, F.B.; Primero Los      )   DISTRICT’S OBJECTIONS AND
13     Niños, an organization, on behalf of
       themselves; A.E., a minor, by and         )   SUPPLEMENTAL RESPONSES TO
14     through his guardian ad litem, T.L.;      )   PLAINTIFFS’ FIRST SET OF
       M.L., a minor, by and through his         )   INTERROGATORIES
15     guardian ad litem, E.E.; and D.C., by
       and through her guardian ad litem,        )
16     M.L.; on behalf of themselves and all     )
       those similarly situated,                 )
17                                 Plaintiffs,
                           v.                    )
18                                               )
       OXNARD SCHOOL DISTRICT;                   )
19     CESAR MORALES, Superintendent of
       Oxnard School District, in his official   )
20     capacity; ERNEST MORRISON,                )
       President of Board of Trustees, in his    )
21     official capacity; DEBRA CORDES,
       Clerk of Board of Trustees, in her        )
22     official capacity; DENIS O’LEARY,         )
       Trustee of Board of Trustees, in his      )
23     official capacity; VERONICA
       ROBLES-SOLIS, Trustee of Board of         )
24     Trustees, in her official capacity;       )
       MONICA MADRIGAL LOPEZ,                    )
25     Trustee of Board of Trustees, in her
       official capacity; and DOES 1 TO 10,      )
26     inclusive.                                )
27                                Defendants     )
                                                 )
28

                                                 1
            DEFENDANT OXNARD SCHOOL DISTRICT’S OBJECTIONS & SUPPLEMENTAL RESPONSES
                           TO PLAINTIFF’S INTERROGATORIES, SET ONE
     Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 28 of 127 Page ID
                                        #:11904

 1
 2          PROPOUNDING PARTY: PLAINTIFFS
 3          RESPONDING PARTY:             DEFENDANT OXNARD SCHOOL DISTRICT
 4          SET NO.:                      ONE
 5          Defendant Oxnard School District (“District”), through their counsel of record,
 6    hereby responds to Plaintiff’s Interrogatories, Set One.
 7                                PRELIMINARY STATEMENT
 8          This responding party has not completed discovery in this action and has not
 9    completed preparations for trial. All of the responses contained herein are based only upon
10    such information and documents which are presently available to and specifically known
11    to this responding party and disclose only those contentions that presently occur to such
12    responding party. It is anticipated that further discovery, independent investigation, legal
13    research and analysis will supply additional facts, add meaning to facts, as well as establish
14    entirely new factual conclusions and legal contentions, all of which may lead to substantial
15    additions to, changes in and variations from the contentions herein set forth. The following
16    responses are given without prejudice to responding party's right to produce evidence of
17    any subsequently discovered fact or facts which this responding party may later discover
18    or recall. Responding party accordingly reserves the right to amend any and all responses
19    herein as additional facts are ascertained, analysis are made, searches and legal research is
20    completed and contentions are investigated. The responses contained herein are made in a
21    good faith effort to supply as much factual information and as much specification of legal
22    contentions as is presently known, but should in no way be to the prejudice of this
23    responding party in relation to further discovery, research or analysis. This introductory
24    statement shall apply to each and every response given herein, and shall be incorporated
25    by reference as though set forth in each of the responses appearing on the following pages.
26    //
27    //
28    //

                                                   2
            DEFENDANT OXNARD SCHOOL DISTRICT’S OBJECTIONS & SUPPLEMENTAL RESPONSES
                           TO PLAINTIFF’S INTERROGATORIES, SET ONE
     Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 29 of 127 Page ID
                                        #:11905

 1                                    GENERAL OBJECTIONS
 2          1.    District generally objects to the Interrogatories to the extent they seek the
 3    information that is equally available to Plaintiff, already known to Plaintiff, or uniquely
 4    available from third parties.
 5          2.    District generally objects to the Interrogatories to the extent they expressly or
 6    impliedly purport to call for information or legal analyses that are protected by the
 7    attorney-client privilege, work product immunity, or similar privileges.
 8          3.    District generally objects to the Interrogatories to the extent they expressly or
 9    impliedly seek information that is confidential or proprietary in nature, or which
10    constitutes protected commercial information of District.
11          4.    District generally objects to the Interrogatories to the extent they are unduly
12    burdensome, oppressive, overbroad and calculated to harass and annoy.
13          5.    District generally objects to the Interrogatories to the extent they seek
14    information that is protected from disclosure by any individual’s statutory and/or common
15    law right to privacy.
16          6.    District incorporates by reference herein the General Objections in each and
17    every one of the responses below, and District reserves the right to supplement or amend
18    these responses as it becomes necessary, relevant, or subject to mutual agreement between
19    the propounding and responding parties as discovery is not complete.
20                   OBJECTIONS AND SUPPLEMENTAL RESPONSES
21    INTERROGATORY NO. 1:
22          Please identify the number of students the District assessed for special education in
23    each academic year from the 2013-2014 academic year through the present.
24    SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 1:
25          The District objects to Plaintiff’s prefatory instructions to its First Set of
26    Interrogatories to the extent such instructions purport to impose obligations exceeding
27    those of the Federal Rules of Civil Procedure. The District further objects to the extent the
28    interrogatory calls for information that is in the possession, custody, and control of

                                                  3
            DEFENDANT OXNARD SCHOOL DISTRICT’S OBJECTIONS & SUPPLEMENTAL RESPONSES
                           TO PLAINTIFF’S INTERROGATORIES, SET ONE
     Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 30 of 127 Page ID
                                        #:11906

 1    Plaintiffs or is equally accessible to them. The District further objects to this request on
 2    the grounds that the only certified class claims in this action seek prospective injunctive
 3    relief, and therefore this interrogatory is not relevant to the extent it seeks information
 4    regarding special education enrollments in the remote past. The District further objects to
 5    this interrogatory on the grounds that it seeks information that is confidential or
 6    proprietary in nature, or which constitutes protected commercial information of District.
 7    The District further objects to this interrogatory on the grounds that it seeks information
 8    that is protected from disclosure by any individual’s statutory and/or common law right to
 9    privacy.
10           Without waiving the foregoing objections, the District responds as follows: 425
11    during the 2013–2014 school year; 419 during the 2014–2015 school year; 456 during the
12    2015–2016 school year; 509 during the 2016–2017 school year; 606 during the 2017–
13    2018 school year; 718 during the 2018–2019 school year; 407 during the 2019–2020
14    school year (as of 1/3/2020).
15    INTERROGATORY NO. 4:
16          Please identify the number of students referred by the District for special education
17    assessments via the Coordination of Services Teams ("COST") or Coordination Services
18    Teams ("CST") process and the "students study team" and/or "student success team"
19    ("SST") process during each academic year from the 2013-2014 academic year through
20    the present.
21    SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 4:
22          The District objects to Plaintiff’s prefatory instructions to its First Set of
23    Interrogatories to the extent such instructions purport to impose obligations exceeding
24    those of the Federal Rules of Civil Procedure. The District further objects to the extent
25    the interrogatory calls for information that is in the possession, custody, and control of
26    Plaintiffs or is equally accessible to them. The District further objects to this interrogatory
27    on the grounds that the only certified class claims in this action seek prospective
28    injunctive relief, and therefore this interrogatory is not relevant to the extent it seeks

                                                    4
            DEFENDANT OXNARD SCHOOL DISTRICT’S OBJECTIONS & SUPPLEMENTAL RESPONSES
                           TO PLAINTIFF’S INTERROGATORIES, SET ONE
     Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 31 of 127 Page ID
                                        #:11907

 1    information regarding special education enrollments in the remote past. The District
 2    further objects to this interrogatory on the grounds that it seeks information that is
 3    confidential or proprietary in nature, or which constitutes protected commercial
 4    information of District. The District further objects to this interrogatory on the grounds
 5    that it seeks information that is protected from disclosure by any individual’s statutory
 6    and/or common law right to privacy.
 7           Without waiving the foregoing objections, the District responds as follows: 127
 8    during the 2013–2014 school year; 127 during the 2014–2015 school year; 178 during the
 9    2015–2016 school year; 197 during the 2016–2017 school year; 233 during the 2017–
10    2018 school year; 370 during the 2018–2019 school year; 281 during the 2019–2020
11    school year (as of 1/3/2020).
12    INTERROGATORY NO. 5:
13          Please identify the number of parent requests for special education assessments the
14    District has received during each academic year from the 2013-2014 academic year
15    through the present.
16    SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 5:
17          The District objects to Plaintiff’s prefatory instructions to its First Set of
18    Interrogatories to the extent such instructions purport to impose obligations exceeding
19    those of the Federal Rules of Civil Procedure. The District further objects to the extent
20    the interrogatory calls for information that is in the possession, custody, and control of
21    Plaintiffs or is equally accessible to them. The District further objects to this interrogatory
22    on the grounds that the only certified class claims in this action seek prospective
23    injunctive relief, and therefore this interrogatory is not relevant to the extent it seeks
24    information regarding special education enrollments in the remote past. The District
25    further objects to this interrogatory on the grounds that it seeks information that is
26    confidential or proprietary in nature, or which constitutes protected commercial
27    information of District. The District further objects to this interrogatory on the grounds
28    //

                                                    5
            DEFENDANT OXNARD SCHOOL DISTRICT’S OBJECTIONS & SUPPLEMENTAL RESPONSES
                           TO PLAINTIFF’S INTERROGATORIES, SET ONE
     Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 32 of 127 Page ID
                                        #:11908

 1    that it seeks information that is protected from disclosure by any individual’s statutory
 2    and/or common law right to privacy.
 3          Without waiving the foregoing objections, the District responds as follows: 162
 4    during the 2013-2014 school year; 184 during the 2014-2015 school year; 197 during the
 5    2015-2016 school year; 232 during the 2016-2017 school year; 297 during the 2017-2018
 6    school year; 241 during the 2018-2019 school year; 86 during the 2019-2020 school year
 7    (as of 1/3/2020).
 8    INTERROGATORY NO. 6:
 9          Please identify the number of teacher referrals for special education assessments
10    The District has received during each academic year from the 2013-2014 academic year
11    through the present.
12    SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 6:
13          The District objects to Plaintiff’s prefatory instructions to its First Set of
14    Interrogatories to the extent such instructions purport to impose obligations exceeding
15    those of the Federal Rules of Civil Procedure. The District further objects to the extent
16    the interrogatory calls for information that is in the possession, custody, and control of
17    Plaintiffs or is equally accessible to them. The District further objects to this interrogatory
18    on the grounds that the only certified class claims in this action seek prospective
19    injunctive relief, and therefore this interrogatory is not relevant to the extent it seeks
20    information regarding special education enrollments in the remote past. The District
21    further objects to this interrogatory on the grounds that it seeks information that is
22    confidential or proprietary in nature, or which constitutes protected commercial
23    information of District. The District further objects to this interrogatory on the grounds
24    that it seeks information that is protected from disclosure by any individual’s statutory
25    and/or common law right to privacy.
26          Without waiving the foregoing objections, the District responds as follows: 43
27    during the 2013-2014 school year; 33 during the 2014-2015 school year; 21 during the
28    2015-2016 school year; 9 during the 2016-2017 school year; 44 during the 2017-2018

                                                    6
            DEFENDANT OXNARD SCHOOL DISTRICT’S OBJECTIONS & SUPPLEMENTAL RESPONSES
                           TO PLAINTIFF’S INTERROGATORIES, SET ONE
     Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 33 of 127 Page ID
                                        #:11909

 1    school year; 31 during the 2018-2019 school year; 6 during the 2019-2020 school year
 2    (as of 1/3/2020).
 3     INTERROGATORY NO 7:
 4          Please identify the number of requests or referrals for special education assessments
 5    that have occurred in the District and have come from sources other than parents or
 6    teachers, such as from healthcare providers, during each academic year from the 2013-
 7    2014 academic year through the present.
 8    SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 7:
 9           The District objects to Plaintiff’s prefatory instructions to its First Set of
10    Interrogatories to the extent such instructions purport to impose obligations exceeding
11    those of the Federal Rules of Civil Procedure. The District further objects to the extent the
12    interrogatory calls for information that is in the possession, custody, and control of
13    Plaintiffs or is equally accessible to them. The District further objects to this interrogatory
14    on the grounds that the only certified class claims in this action seek prospective injunctive
15    relief, and therefore this interrogatory is not relevant to the extent it seeks information
16    regarding special education enrollments in the remote past. The District further objects to
17    this interrogatory on the grounds that it seeks information that is confidential or
18    proprietary in nature, or which constitutes protected commercial information of District.
19    The District further objects to this interrogatory on the grounds that it seeks information
20    that is protected from disclosure by any individual’s statutory and/or common law right to
21    privacy.
22           Without waiving the foregoing objections, the District responds as follows: 78
23    during the 2013-2014 school year; 64 during the 2014-2015 school year; 50 during the
24    2015-2016 school year; 73 during the 2016-2017 school year; 44 during the 2017-2018
25    school year; 31 during the 2018-2019 school year; 6 during the 2019-2020 school year (as
26    of 1/3/2020).
27    //
28    //

                                                   7
            DEFENDANT OXNARD SCHOOL DISTRICT’S OBJECTIONS & SUPPLEMENTAL RESPONSES
                           TO PLAINTIFF’S INTERROGATORIES, SET ONE
     Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 34 of 127 Page ID
                                        #:11910

 1
 2
       Date: January 7, 2020               GARCIA HERNANDEZ SAWHNEY, LLP
 3
 4
                                           By:
 5                                         Conor Kennedy
 6                                         Attorneys for Defendants Oxnard School
                                           District, Cesar Morales, Ernest Morrison,
 7                                         Debra Cordes, Denis O’Leary, Veronica
 8                                         Robles-Solis, and Monica Madrigal Lopez

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             8
            DEFENDANT OXNARD SCHOOL DISTRICT’S OBJECTIONS & SUPPLEMENTAL RESPONSES
                           TO PLAINTIFF’S INTERROGATORIES, SET ONE
     Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 35 of 127 Page ID
                                        #:11911

 1
                                   PROOF OF SERVICE
 2
            I am employed in the county of Alameda, State of California. I am over the age of
 3
      18 and not a party to the within action; my business address is: 2490 Mariner Square
 4    Loop, Suite 140.
 5
          On January 7, 2020, I served the foregoing document(s) described as:
 6    DEFENDANT OXNARD SCHOOL DISTRICT’S OBJECTIONS AND
      SUPPLEMENTAL RESPONSES TO PLAINTIFFS’ FIRST SET OF
 7
      INTERROGATORIES on the interested parties in this action.
 8
        SHAWNA L. PARKS                          Attorneys for Plaintiffs J.R., a minor, by
 9
        LAW OFFICE OF SHAWNA L.                  and through her guardian ad litem,
10      PARKS                                    Janelle McCammack; M.B., a minor, by
        sparks@parks-law-office.com              and through her guardian ad litem,
11
        4470 W. Sunset Blvd., Ste. 107-347       F.B.; I.G., a minor, by and through his
12      Los Angeles, CA 90027                    guardian ad litem, M.E., on behalf of
13                                               themselves and all those similarly
        JANEEN STEEL                             situated
14      PATRICIA A. VAN DYKE
15      LEARNING RIGHTS LAW CENTER
        205 S. Broadway, Suite 808
16      Los Angeles, CA 90012
17      janeen@learningrights.org

18      DISABILITY RIGHTS ADVOCATE
19      STUART SEABORN
        MELISSA RIESS
20      sseaborn@dralegal.org
21      mriess@dralegal.org
        2001 Center St., 4th Fl.
22      Berkeley, CA 94704
23      (510) 665-8644
        (510) 665-8511
24
25
26    [XX] BY ELECTRONIC MAIL Based on a court order or agreement of the parties to
27         accept electronic service, I transmitted the above listed document(s) to the e-mail
           address(es) set forth above on this date.
28


                                                 1
                                          PROOF OF SERVICE
     Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 36 of 127 Page ID
                                        #:11912

 1
      Executed on January 7, 2020, at Alameda, California.
 2
            I declare under penalty of perjury under the laws of the State of California that the
 3
      above is true and correct.
 4
 5
                   Obianuju Nzewi                                   /s/
 6                  Print Name                                Obianuju Nzewi
                                                                Signature
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  2
                                           PROOF OF SERVICE
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 37 of 127 Page ID
                                   #:11913




                        Exhibit TT
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 38 of 127 Page ID
                                   #:11914
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 39 of 127 Page ID
                                   #:11915




                       Exhibit UU
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 40 of 127 Page ID
                                   #:11916




    * Source - California Department of Education enrollment data for 5-15 year olds
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 41 of 127 Page ID
                                   #:11917




                            Exhibit V V
Case 2:17-cv-04304-JAK-FFM
        Michael C. Ridge
                            Document 295-6 Filed 03/13/20 Page 42 of 127 January
                                                                          Page ID22, 2020
                                    #:11918
    1                      UNITED STATES DISTRICT COURT

    2                      CENTRAL DISTRICT OF CALIFORNIA

    3

    4       J.R., et al.,               )
                                        )
    5                   Plaintiffs,     )
                                        )
    6               vs.                 ) Case No.
                                        ) 2:17-cv-04304-JAK-FFM
    7       OXNARD SCHOOL DISTRICT, et )
            al.,                        )
    8                                   )
                        Defendants.     )
    9       ____________________________)

   10

   11

   12

   13

   14

   15                                    RULE 30(b)(6)

   16                      DEPOSITION OF MICHAEL C. RIDGE

   17                                Oxnard, California

   18                          Wednesday, January 22, 2020

   19

   20

   21

   22

   23     Stenographically Reported By:
          Melina Homan
   24     CSR No. 12028

   25     Job No:     223576

                                                                                           1
                      Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:17-cv-04304-JAK-FFM
        Michael C. Ridge
                            Document 295-6 Filed 03/13/20 Page 43 of 127 January
                                                                          Page ID22, 2020
                                    #:11919
    1                      UNITED STATES DISTRICT COURT

    2                      CENTRAL DISTRICT OF CALIFORNIA

    3

    4       J.R., et al.,               )
                                        )
    5                   Plaintiffs,     )
                                        )
    6               vs.                 ) Case No.
                                        ) 2:17-cv-04304-JAK-FFM
    7       OXNARD SCHOOL DISTRICT, et )
            al.,                        )
    8                                   )
                        Defendants.     )
    9       ____________________________)

   10

   11

   12

   13                 DEPOSITION OF MICHAEL C. RIDGE, taken
                      on behalf of Plaintiffs, at 300 Esplanade
   14                 Drive, Suite 900, Oxnard, California,
                      beginning at 9:50 a.m., on Wednesday,
   15                 January 22, 2020, before Melina Homan,
                      CSR No. 12028.
   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

                                                                                           2
                      Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:17-cv-04304-JAK-FFM
        Michael C. Ridge
                           Document 295-6 Filed 03/13/20 Page 44 of 127 January
                                                                         Page ID22, 2020
                                   #:11920
    1         APPEARANCES:

    2

    3        For Plaintiffs:

    4                DISABILITY RIGHTS ADVOCATES
                     By: Melissa Riess, Attorney at Law
    5                2001 Center Street
                     Fourth Floor
    6                Berkeley, California 94704
                     (510)665-8644
    7

    8        For Defendants:

    9                GARCIA HERNANDEZ SAWHNEY, LLP
                     By: Albert A. Erkel, Jr., Attorney at Law
   10                2490 Mariner Square Loop
                     Suite 140
   11                Alameda, California 94501
                     (510)695-2802
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

                                                                                           3
                      Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:17-cv-04304-JAK-FFM
        Michael C. Ridge
                           Document 295-6 Filed 03/13/20 Page 45 of 127 January
                                                                         Page ID22, 2020
                                   #:11921
    1                                  INDEX

    2

    3        WITNESS                                                                   PAGE

    4        Michael C. Ridge

    5            Examination by Ms. Riess                                                   5

    6

    7

    8

    9

   10                                         EXHIBITS

   11

   12        MARKED                         DESCRIPTION                              PAGE

   13        1        Notice of Deposition of Oxnard                                        7
                      School District Pursuant to
   14                 F.R.C.P 30(b)(6)

   15        2        Oxnard School District Total                                      13
                      Number of Students Involved in
   16                 CST/SST Process by Year

   17        3         PowerPoint Pages                                                 55

   18        4        Oxnard School District Tier III                                   55
                      Student Success Team Meeting
   19                 Summary (Revised 4-27-17)

   20

   21

   22

   23

   24

   25

                                                                                                4
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:17-cv-04304-JAK-FFM
        Michael C. Ridge
                           Document 295-6 Filed 03/13/20 Page 46 of 127 January
                                                                         Page ID22, 2020
                                   #:11922
    1                         OXNARD, CALIFORNIA;

    2                WEDNESDAY, JANUARY 22, 2020; 9:50 A.M.

    3

    4                                 MICHAEL C. RIDGE,

    5                    having been first duly sworn, was

    6                   examined and testified as follows:

    7

    8                                      EXAMINATION

    9

   10     BY MS. RIESS:

   11           Q.   My name is Melissa Riess.                  As I said before, I

   12     am one of the lawyers for the plaintiffs in this action

   13     against Oxnard School District related to the "Child

   14     Find" policy.

   15                So we are here this morning because the

   16     plaintiffs provided the school district with basically a

   17     list of topics that we would like the district to

   18     present a representative on, and so you have been

   19     designated to cover certain of those topics.                         So that is

   20     why we're here this morning.

   21                Can you state your name for the record.

   22           A.   My full name?

   23           Q.   Your full name.

   24           A.   Michael Christopher Ridge.                  You notice I do go

   25     by my middle name; but if you call me Michael, I will

                                                                                            5
                      Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:17-cv-04304-JAK-FFM
        Michael C. Ridge
                           Document 295-6 Filed 03/13/20 Page 47 of 127 January
                                                                         Page ID22, 2020
                                   #:11923
    1      respond. It might just take me a little longer.

    2           Q.   So I can call you Chris?

    3           A.   Yes.

    4           Q.   All right.

    5           A.   Please.

    6           Q.   Great.

    7                And I know that you have been deposed at least

    8     once previously in this case; but even so, I just want

    9     to go through kind of the basics of depositions so that

   10     we're all clear.

   11                The most important piece is that your testimony

   12     is under oath, and so you're testifying here as if you

   13     were in a court with a judge.

   14                And the court reporter will be taking down the

   15     things that we say, so if we can try not to talk over

   16     each other.       I will let you finish what you're saying,

   17     please let me finish what I'm saying, so that we get a

   18     clear record.

   19                Similarly, if you could answer verbally with a

   20     "yes" or "no" rather than an "uh-huh" or shaking your

   21     head, that would be great.

   22                And I don't expect that this will go too long;

   23     but if you need a break for whatever reason, please let

   24     us know.

   25                Please answer any question that's outstanding

                                                                                           6
                      Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:17-cv-04304-JAK-FFM
        Michael C. Ridge
                           Document 295-6 Filed 03/13/20 Page 48 of 127 January
                                                                         Page ID22, 2020
                                   #:11924
    1      place for the teacher to select the target area and to

    2     describe the intervention or interventions supplied and

    3     then what would be the expected outcome.

    4                 So obviously, there's a measure to be applied.

    5     And then there's a place for the actual outcome to be

    6     recorded.     That same process is reflected at each of the

    7     tiers.

    8           Q.   Okay.      Right.       I'm familiar with that.

    9                 But that -- that information stays on the paper

   10     forms; is that correct?

   11           A.   Yes.

   12           Q.   It doesn't get captured electronically?

   13           A.   You are correct.

   14           Q.   Is information preserved in this electronic

   15     student information system about who participated in

   16     these different meetings that are held?

   17                So for a student who had a CST meeting, does

   18     the system capture who attended that meeting?

   19           A.    No.

   20           Q.   Okay.

   21           A.   That's all on paper.

   22           Q.    And does the system track if the student was

   23     referred for a special education assessment?

   24           A.   That particular system, no.

   25           Q.   Okay.

                                                                                           40
                      Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:17-cv-04304-JAK-FFM
        Michael C. Ridge
                             Document 295-6 Filed 03/13/20 Page 49 of 127 January
                                                                           Page ID22, 2020
                                     #:11925
    1               A. That happens within a different system; and

    2      that's then moving into a different department, a

    3      different domain.

    4            Q.   Okay.     And what is that other system where it

    5      is -- where that information is preserved?

    6            A.   Well, it's through special education.

    7                 There is software.            You may be familiar with

    8      Cirrus and CASEMIS.          I am no expert on either one of

    9      those because they are outside of my particular domain,

   10      with a caveat that I'm learning Cirrus because our

   11      intention is to move into the use of Cirrus to record

   12      both our 504 and SST documentation.                   So, ultimately,

   13      that is our goal.

   14                 The vendor has made that option very recently

   15      for people to be able to do, and we're moving into that

   16      domain.

   17            Q.   Okay.

   18            A.   Being at least the first in the county to be

   19      able to do that, to use it in that particular way.

   20            Q.   Okay.     So the goal is to use Cirrus to capture

   21      information about people involved in the 504 process as

   22      well as the SST process?

   23            A.   Yes.

   24            Q.   Okay.

   25            A.   And I've been involved in that work.

                                                                                           41
                      Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:17-cv-04304-JAK-FFM
        Michael C. Ridge
                           Document 295-6 Filed 03/13/20 Page 50 of 127 January
                                                                         Page ID22, 2020
                                   #:11926
    1              Q. Oh. It's not something?

    2           A.    It is not, yeah.

    3           Q.    Got it.

    4           A.    So beginning in that time frame.

    5                 And I don't know the exact date; but I do know

    6     that it was, you know, within that time frame after I

    7     arrived, within a year.

    8           Q.    Okay.     And apologies for being obtuse.                     I just

    9     want to make sure I clearly understand what you're

   10     saying.

   11           A.    I want to be clear too.               So thank you for the

   12     clarification.

   13           Q.    Okay.     So we've talked about the information

   14     that gets recorded when a child moves -- is referred to

   15     the CST process.

   16           A.    Yes.

   17           Q.    What other information gets recorded about the

   18     SST/CST process in this electronic system?

   19           A.    In the current electronic system that we have,

   20     it's what I described to you already.

   21           Q.    Okay.     So it's just that -- the fact of

   22     referral?

   23           A.    Yes.

   24           Q.    Okay.     So --

   25           A.    Or a meeting, too.

                                                                                             25
                      Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:17-cv-04304-JAK-FFM
        Michael C. Ridge
                            Document 295-6 Filed 03/13/20 Page 51 of 127 January
                                                                          Page ID22, 2020
                                    #:11927
    1              Q. Okay.

    2            A.   So we also log those, too.

    3            Q.   Okay.     So you log whether a meeting has

    4     occurred or not?

    5            A.   Yeah.

    6            Q.   Okay.     So if a child is referred from Tier I to

    7     CST, to Tier II, then the fact of the referral is

    8     recorded in the system, correct?

    9            A.   Yes.

   10            Q.   And then if the -- if a -- after the CST

   11     meeting is held, then there's an additional record

   12     that's created?

   13            A.   After the CST meeting is held, yes, they could.

   14     They should log that they had that date.

   15                 Let's say a referral comes in on February the

   16     1st and then -- they could log that and then log, "The

   17     team met on February the 10th in a CST."

   18                 So there could be, say, multiple entries for a

   19     single student.

   20                 In fact, there are multiple entries on that

   21     that record, the initial touch point, you can kind of

   22     say, when the referal was made.

   23            Q.   Okay.

   24            A.   As well as each of the other touch points of

   25     the meeting, CST meeting, SST meeting.

                                                                                           26
                      Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:17-cv-04304-JAK-FFM
        Michael C. Ridge
                            Document 295-6 Filed 03/13/20 Page 52 of 127 January
                                                                          Page ID22, 2020
                                    #:11928
    1              Q. Okay. So each time there would be sort of an

    2     event in the SST process, or at least a meeting, then,

    3     that would be recorded in this system?

    4            A.   Yes.    That's the way that it's designed.

    5            Q.   Okay.     And what information about each meeting

    6     is recorded?

    7            A.   That's all paper-based.

    8                 So the electronic system is what I described to

    9     you that just captures, you could say, a touch point on

   10     there, is what it is, to know that we've had that event

   11     with a student.        Everything else pertinent to the case

   12     is contained within the school-based paper files.

   13            Q.   Got it.

   14                 Okay.     So the student might have an entry in

   15     their record which says that they were referred on

   16     February 1st and then another entry which says that a

   17     CST meeting was held on whatever, February 10th, and

   18     then another entry if another meeting was held

   19     subsequently down the line; then that would include the

   20     date of that meeting and the type of meeting; is that

   21     accurate?

   22            A.   Yes.

   23                 In regards to type, we have, together within

   24     the drop-down, both CST/SST.                So our current system does

   25     not differentiate between which one it may be.

                                                                                           27
                      Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:17-cv-04304-JAK-FFM
        Michael C. Ridge
                            Document 295-6 Filed 03/13/20 Page 53 of 127 January
                                                                          Page ID22, 2020
                                    #:11929
    1              Q. It's an example of a form.

    2            A.   That's used.

    3            Q.   Why don't you describe what this document is an

    4     example of?

    5            A.   It seems to be a record of an initial SST

    6     meeting for a sixth grade student at Chavez School.

    7            Q.   And so would this document have been created

    8     during an SST meeting?

    9            A.   Well, our directions, as you can see reflected,

   10     is that some of the documents, per se, can and should be

   11     completed in advance -- you know, inputting information

   12     can be done in advance -- so that the -- when the team

   13     convenes, they are not focused upon just someone typing.

   14            Q.   Right.

   15            A.   They review it.

   16            Q.   They review the information?

   17            A.   But the data input doesn't have to happen just

   18     right then and there.

   19            Q.   Okay.     And so some of the data input occurs

   20     before the meeting?

   21            A.   Correct.

   22            Q.   Who typically does that?

   23            A.   Typically the ORC.

   24            Q.   And what is the source of the information that

   25     they use to fill in the form?

                                                                                           56
                      Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:17-cv-04304-JAK-FFM
        Michael C. Ridge
                             Document 295-6 Filed 03/13/20 Page 54 of 127 January
                                                                           Page ID22, 2020
                                     #:11930
    1               A. It will come from the referral packet as well

    2      as potentially what maybe is contained within the

    3      student information system --

    4              Q.   Okay.

    5              A.   -- and other places.

    6                   For example, if there's -- as I mentioned

    7      earlier, Star 360 math or reading, that could be

    8      information that could be attached like I was describing

    9      previously.

   10              Q.   That could be attached to the paper referral

   11      form?

   12              A.   Yeah.     Initially when it came.

   13              Q.   Okay.     Is the information that is contained

   14      within this form captured electronically in the student

   15      information system?

   16              A.   No.

   17              Q.   Is it captured anywhere other than on this

   18      form?

   19              A.   Well, this is, you know, a printout of an

   20      electronic document.            Somebody would have, could have

   21      saved this document electronically.

   22                   Could have -- I'm just speculating here --

   23      printed it out to put into the cume (ph) file to put

   24      into the ORC's file.            So I mean, there's -- it came from

   25      an electronic document.              I don't know if that's what

                                                                                             57
                        Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:17-cv-04304-JAK-FFM
        Michael C. Ridge
                           Document 295-6 Filed 03/13/20 Page 55 of 127 January
                                                                         Page ID22, 2020
                                   #:11931
    1      you're getting at.

    2             Q.   Right.

    3                  They used an electronic document to create

    4     this; it wasn't somebody --

    5             A.   Correct.

    6             Q.   -- writing it out by hand except for there are

    7     certain handwritten notes on it?

    8             A.   Right.     They took the template; they input the

    9     information in the fields.

   10             Q.   But in terms of the information that is in this

   11     form being preserved in a database somewhere, does that

   12     happen?

   13             A.   No.

   14             Q.   Okay.

   15             A.   That is our goal.            That gets back to Cirrus.

   16             Q.   Okay.     So all of the schools within your

   17     district use this form?

   18             A.   Yes.

   19                  MS. RIESS:        Okay.      I think that's all the

   20     questions that I have this morning.

   21                  MR. ERKEL:        Great.      I'll take a copy.

   22                  STENOGRAPHIC REPORTER:               Okay.      Thank you very

   23     much.

   24                  (At 11:20 a.m., the deposition was concluded.)

   25

                                                                                            58
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:17-cv-04304-JAK-FFM
        Michael C. Ridge
                           Document 295-6 Filed 03/13/20 Page 56 of 127 January
                                                                         Page ID22, 2020
                                   #:11932
    1                              DECLARATION

    2

    3

    4

    5                      I hereby declare I am the deponent in the

    6     within matter; that I have read the foregoing

    7     proceedings and know the contents thereof, and I declare

    8     that the same is true of my knowledge except as to the

    9     matters which are therein stated upon my information or

   10     belief, and as to those matters, I believe it to be

   11     true.

   12                That prior to completion of the foregoing

   13     deposition, review of the transcript was not requested.

   14                I declare under the penalties of perjury of the

   15     State of California that the foregoing is true and

   16     correct.

   17

   18     Executed on the ______ day of _____________, 2020, at

   19     ________________, California.

   20

   21

   22                                                   _________________________
                                                        MICHAEL RIDGE
   23

   24

   25

                                                                                           59
                      Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:17-cv-04304-JAK-FFM
        Michael C. Ridge
                           Document 295-6 Filed 03/13/20 Page 57 of 127 January
                                                                         Page ID22, 2020
                                   #:11933
    1      STATE OF CALIFORNIA    )
                                  ) ss.
    2      COUNTY OF VENTURA      )

    3                    I, Melina C. Homan, a Certified Shorthand

    4     Reporter, do hereby certify;

    5                    That prior to being examined, the witness

    6     named in the foregoing proceedings was by me duly sworn

    7     to testify the truth, the whole truth and nothing but

    8     the truth;

    9                    That said proceedings were taken before me

   10     at the time and place therein set forth and were taken

   11     down by me in shorthand and thereafter transcribed into

   12     typewriting under my direction and supervision;

   13                    I further certify that I am neither counsel

   14     for, nor related to, any party to said action, nor in

   15     anywise interested in the outcome thereof.

   16                That prior to the completion of the foregoing

   17     deposition, review of the transcript was not requested.

   18                    In witness whereof, I have hereunto

   19     subscribed my name.

   20

   21     Dated:____________________

   22
                                   __________________________________
   23                               Melina C. Homan, CSR No. 12028

   24           The dismantling, unsealing, or unbinding of the
                original transcript will render the Reporter's
   25           Certificate null and void.

                                                                                           60
                      Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:17-cv-04304-JAK-FFM
        Michael C. Ridge
                           Document 295-6 Filed 03/13/20 Page 58 of 127 January
                                                                         Page ID22, 2020
                                   #:11934
    1                              ERRATA SHEET

    2

    3       If any corrections to your deposition are necessary,
            indicate them on this sheet, giving the change, page
    4       number, line number and reason for change.

    5       PAGE     LINE   FROM                                 TO

    6       ____     ____   _____________________                _____________________

    7       Reason     ________________________________________________

    8       ____     ____   _____________________                _____________________

    9       Reason     ________________________________________________

   10       ____     ____   _____________________                _____________________

   11       Reason     ________________________________________________

   12       ____     ____   _____________________                _____________________

   13       Reason     ________________________________________________

   14       ____     ____   _____________________                _____________________

   15       Reason     ________________________________________________

   16       ____     ____   _____________________                _____________________

   17       Reason     ________________________________________________

   18       ____     ____   _____________________                _____________________

   19       Reason     ________________________________________________

   20       ____     ____   _____________________                _____________________

   21       Reason     ________________________________________________

   22       ____     ____   _____________________                _____________________

   23       Reason     ________________________________________________

   24
            _________________________________                    _____________________
   25       Signature of Deponent                                Date

                                                                                            61
                       Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 59 of 127 Page ID
                                   #:11935




                           Corrections
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 60 of 127 Page ID
                                   #:11936
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 61 of 127 Page ID
                                   #:11937
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 62 of 127 Page ID
                                   #:11938
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 63 of 127 Page ID
                                   #:11939
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 64 of 127 Page ID
                                   #:11940
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 65 of 127 Page ID
                                   #:11941
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 66 of 127 Page ID
                                   #:11942
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 67 of 127 Page ID
                                   #:11943
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 68 of 127 Page ID
                                   #:11944
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 69 of 127 Page ID
                                   #:11945
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 70 of 127 Page ID
                                   #:11946
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 71 of 127 Page ID
                                   #:11947
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 72 of 127 Page ID
                                   #:11948
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 73 of 127 Page ID
                                   #:11949
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 74 of 127 Page ID
                                   #:11950
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 75 of 127 Page ID
                                   #:11951
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 76 of 127 Page ID
                                   #:11952
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 77 of 127 Page ID
                                   #:11953
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 78 of 127 Page ID
                                   #:11954
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 79 of 127 Page ID
                                   #:11955
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 80 of 127 Page ID
                                   #:11956
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 81 of 127 Page ID
                                   #:11957
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 82 of 127 Page ID
                                   #:11958
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 83 of 127 Page ID
                                   #:11959
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 84 of 127 Page ID
                                   #:11960
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 85 of 127 Page ID
                                   #:11961
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 86 of 127 Page ID
                                   #:11962
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 87 of 127 Page ID
                                   #:11963
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 88 of 127 Page ID
                                   #:11964
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 89 of 127 Page ID
                                   #:11965
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 90 of 127 Page ID
                                   #:11966
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 91 of 127 Page ID
                                   #:11967
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 92 of 127 Page ID
                                   #:11968
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 93 of 127 Page ID
                                   #:11969
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 94 of 127 Page ID
                                   #:11970
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 95 of 127 Page ID
                                   #:11971
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 96 of 127 Page ID
                                   #:11972
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 97 of 127 Page ID
                                   #:11973
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 98 of 127 Page ID
                                   #:11974
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 99 of 127 Page ID
                                   #:11975
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 100 of 127 Page ID
                                    #:11976
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 101 of 127 Page ID
                                    #:11977
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 102 of 127 Page ID
                                    #:11978
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 103 of 127 Page ID
                                    #:11979
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 104 of 127 Page ID
                                    #:11980
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 105 of 127 Page ID
                                    #:11981
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 106 of 127 Page ID
                                    #:11982
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 107 of 127 Page ID
                                    #:11983
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 108 of 127 Page ID
                                    #:11984
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 109 of 127 Page ID
                                    #:11985
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 110 of 127 Page ID
                                    #:11986
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 111 of 127 Page ID
                                    #:11987
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 112 of 127 Page ID
                                    #:11988
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 113 of 127 Page ID
                                    #:11989
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 114 of 127 Page ID
                                    #:11990
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 115 of 127 Page ID
                                    #:11991
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 116 of 127 Page ID
                                    #:11992
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 117 of 127 Page ID
                                    #:11993
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 118 of 127 Page ID
                                    #:11994
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 119 of 127 Page ID
                                    #:11995
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 120 of 127 Page ID
                                    #:11996
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 121 of 127 Page ID
                                    #:11997
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 122 of 127 Page ID
                                    #:11998




                        Exhibit WW
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 123 of 127 Page ID
                                    #:11999



                      CALIFORNIA DEPARTMENT OF EDUCATION
                                Investigation Report
                                 Case S-0730-17/18


   Public Agency                                       Complainant
   Lisa Andrew, Superintendent                         Bridge·t Claycomb
   Hollister Elementary School District                1330 Broadway, Suite 500
   2690 Cienega Road                                   Oakland, CA 94612
   Hollister, CA 95023

  Special Education Director                           Attorney
  Richard Lust, Director, Special Education            Bridget Claycomb
  Hollister Elementary School District

  Special Education Local Plan Area (SELPA)           Student
  Christine Lompa, Director                           Various
  San Benito County SELPA
  460 Fifth Street
  Hollister, CA 95023

  Complaint Received                                  Report Mailed
  February 23, 2018                                   March 23, 2018


 INVESTIGATION PROCEDURES

 The investi'gation and conclusions are based on the investigator's review of materials and
 documents provided by the Complainant and the District, as well as telephone contacts
 with the. Complainant on March 1, 2018, and the District on February 28 and March 1
 and 16, 2018, and e-mail communication with the District on March 16 and 19, 2018.


 SUMMARY OF THE ALLEGATION

 The Complainant alleges the District failed to systematically seek out all individuals with
 exceptional needs, in violation of California Education Code (EC) Section 56300, when
 the District failed to assess the student and required the student sµccess team (SST)
 process be followed to determine if special education assessment was needed .

 APPLICABLE CITATION

 EC Section 56300 requires, "A local educational agency shall actively and systematically
 seek out all individuals with exceptional needs, from birth to 21 years of age, inclusive,
 including children not enrolled in [SELPA] or a county office of education."
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 124 of 127 Page ID
                                    #:12000
   Compliance Case S-0730-17 /18
   Page 2 of 5


   ADDITIONAL APPLICABLE CITATION

   Code of Federal Regulations, Title 34 (34 CFR) Section 300.301 (c)(1) requires,
   "Prqcedures for initial evaluation. The initial evaluation - (1 )(i) Must be conducted
   within 60 days of receiving parental consent for the evaluation . .. "

   FINDINGS OF FACT

   1. The District's policy for initial referrals for special education assessment includes the
      SST process. Through the SST process, after three SSTs and data collection, the
      SST can recommend a referral for special education services. If a parent requests
      that their child be evaluated for special education services, the District will respond in
      15 days to the parent request for assessment. When a parent requests a special
      education assessment the request is forwarded to the coordinator assigned to the
      school. School site staff are to expeditiously initiate the SST process. In collaboration
      with the findings of the SST, the school psychologist and other specialists, it will be
      determined if the special education assessment will be initiated. Evidence for this
      finding is based on the District's September 2017, Initial Referral for Special
      Education Assessment policy and the District's March 15, 2018, response to the
      complaint.

  2. The District's policy for referrals for related services for speech state that if a student
     does not currently receive individualized education program (IEP) services, and a
     speech referral is made, the SST process must be utilized prior to referral for
     assessment. Evidence for this finding is based on the District's September 2017,
     Initial Referral for Special Education Assessment policy.

  3. The California Department of Education (COE) randomly interviewed 21 parents
     from eight District schools, and confirmed that the parents had requested special
     education assessment for their children and were denied because the SST process
     had not been utilized. Evidence for this finding is based on telephone calls to parents
     on March 16, 19, and 20, 2018.

  CONCLUSION

  The District failed to meet the requirements of EC Section 56300 and 34 CFR Section
  300.301 (c)(1 ). The District denied parents' requests for special education assessment
  because the SST process had not been utilized. The SST process is not required prior to
  special education assessment of a student. Furthermore, the District's policy for initial
  referrals for special education requires an unnecessary requirement in the identification of
  students w_ho may be eligible for special education. The District is out of compliance.
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 125 of 127 Page ID
                                    #:12001
  Compliance Case S-0730-17 /18
  Page 3 of 5



  REQUIRED CORRECTIV E ACTIONS

  1. On or before June 1, 2018, the District shall provide evidence that a parent training
      has been provided by an independent agency not affiliated with the District, regarding
     referrals for special education assessments as required by EC Section 56300 and
     34 CFR Section 300.301 (c)(1). The District shall schedule the training in the evening;
     provide translation services to parents as required by EC Section 48985; provide
     letters and/or flyers to all parents and guardians, District English Learner Advisory
     Committee (DELAC) members, and Migrant Parent Advisory Council (PAC) members
     regarding the training at least two weeks in advance of the training; and memorialize
     the training in video format to make it available to parents in the future. Acceptable
     evidence should include the letters, flyers and sign-in sheets, including the school
     name and the participants' role .

 2. On or before June 30, 2018, the District superintendent or a designee shall present a
    copy of this report to the District School Board. The superintendent shall summarize to
    the Board the report findings, issues of non-compliance found and corrective actions,
    and introduce a copy of the report into the School Board record. Acceptable evidence
    should be a copy of the Board agenda item and minutes from the meeting that reflect
    that the District superintendent or designee presented a copy of this report to the
    School Board.

 3. On or before June 30, 2018, the District shall provide evidence that a training has been
     provided by an independent agency, not affiliated with the District, which specializes in
    special education training to school districts, regarding the implementation of EC
    Section 56300 and the findings of non-compliance in this case. Required attendees
    shall include all District general education and special education staff members and
    administrators responsible for implementing EC Section.56300 and 34 CFR Section
    300.301 (c)(1 ). Acceptable evidence should include rosters of staff for each District
    school, a c_opy of the dated training agenda reflecting the requirements above,
    including a sign-in sheet with the names, titles, and signatures of the participants, and
    the name of the individual and organization, who provided the training.

 4. On or before September 10, 2018, the District shall coordinate and facilitate a parent
    training at each of its schools, regarding referrals for special education assessments
    as required by EC Section 56300 and 34 CFR Section 300.301 (c)(1 ). The District
    shall provide letters and/or flyers to all parents and guardians, DELAC members,
    and Migrant PAC members two weeks prior to the training. The training shall include
    translators and the memorialized video presentation. Acceptable evidence should
    include the letters/flyers and sign-in sheets, includi°ng the school name and the
    participants' role.

 5. On or before August 17, 2018, the District shall send assessment plans to each
    parent who has requested a special education assessment in the past two years .
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 126 of 127 Page ID
                                    #:12002
  Compliance Case S-0730-17 /18
   Page 4 of 5


     Acceptable evidence should include the assessment plans sent, a list of parents to
     whom the assessment plans were sent, and contact information for each of the
     parents.

  6. On or before November 1, 2018, the District shall have completed all special education
     assessments that are a result of a parent request and a signed assessment plan, and
     convened an IEP team meeting within 60 days of the signed assessment plan to review
     the results of the assessments. In the event the student is eligible for special education
     services and the request to assess for special education was made over a year ago
     from the date of the this report, the District shall offer one year of compensatory
     services. In the event the student is eligible for special education services, and the
     request to assess for special education was made within a year from the date of the this
     report, the District shall offer compensatory services equitable to the period of delay in
     assessing the student. Acceptable evidence should include a copy of the each
     assessment report and documentation of the compensatory offered in the IEP.


  RECONSIDERATION NOTICE

  The findings in this investigation report are specific to this case. While general rules are
  cited, findings in other investigations may differ due to the facts and issues in each case.

  Pursuant to California Code of Regulations, Title 5, Section 4665, either party may
  request reconsideration:

        Within 35 days of receipt of the Department investigation report, either
        party may request reconsideration by the Superintendent. The request for
        reconsideration shall designate the finding(s), conclusion(s), or corrective
        action(s) in the Department's report to be reconsidered and state the
        specific basis for reconsidering the designated finding(s), conclusion(s)
        or corrective action(s). The request for reconsideration shall also state
        whether the findings of fact are incorrect and/or the law is misapplied ....
        Pending the Superintendent's reconsideration, the Department report
        remains in effect and enforceable.

  A request for reconsideration must be postmarked 35 days from the receipt of the
  investigatory report and sent to:

                          Ana Marsh, Education Administrator II
                                Complaint Resolution Unit
                           California Department of Education
                                 1430 N Street, Suite 2401
                                  Sacramento, CA 95814
                                   916-445-4623 Phone
                                    916-327-8878 Fax
Case 2:17-cv-04304-JAK-FFM Document 295-6 Filed 03/13/20 Page 127 of 127 Page ID
                                    #:12003
  Compliance Case S-0730-17/18
  Page 5 of 5


  Evidence of required corrective actions or questions regarding corrective actions shall
  be directed to:

                      Donna DeMartini, Education Administrator I
                 Focused Monitoring and Technical Assistance Unit Two
                          California Department ·of Education
                                1430 N Street, Suite 2401
                                 Sacramento, CA 95814
                                  916-445-4632 Phone
                                   916-327-0326 Fax

  If compliance is determined in this investigation and no corrective actions are required,
  consider this case closed .                                                              ·


  Ana-Marsh
  Education Administrator II
  Complaint Resolution Unit


 Jane Canty
 Education Administrator I
 Complaint Investigation Unit II




--""Califo'mfad)"epactmeg,t of Education
   Special Education Division
